Citation Nr: 1212250	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-38 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder. 

2.  Entitlement to service connection for a right epididymis cyst. 

3.  Entitlement to restoration of a separate compensable rating for pseudofolliculitis barbae (PFB)/propriety in the reduction of such rating from 30 percent to 0 percent.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1983 to June 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2007 and February 2008 rating decisions of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).  The July 2007 rating decision implemented a proposed reduction in the rating for PFB from 30 percent to 0 percent, effective October 1, 2007.  The February 2008 rating decision considered additional evidence, and continued the reduction (and also denied service connection for a bilateral foot disorder and a right epididymis cyst).  In February 2007 a hearing before a Decision Review Officer at the RO was held in connection with the proposed reduction.  In May 2010, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  In September 2010 these matters were remanded for further development.

The issues of service connection for a bilateral foot disorder and a right epididymis cyst are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

1.  A September 2005 rating decision awarded the Veteran service connection for PFB, rated 30 percent, based on finding that the disability was manifested by hyperpigmented healed scars of the cheeks and chin involving 23 percent of the entire exposed areas.

2.  An October 2006 rating decision, mailed to the Veteran with a cover letter that same month, proposed to reduce the rating for PFB from 30 to 0 percent based on improvement in his condition; a July 2007 rating decision implemented the reduction and reduced the rating to 0 percent, effective October 1, 2007, substantially in accordance with governing regulatory due process provisions.

3.  It is not shown that the manifestations of PFB met the criteria for a separate compensable rating at any time during the appeal period; the PFB is not shown to have been manifested by a characteristic of disfigurement

4.  The Veteran also has service connected dermatitis (including of the head and neck) which is rated 60 percent (which rating encompasses PFB shaving pimples on the neck which do not represent a characteristic of disfigurement).  


CONCLUSION OF LAW

The reduction of the separate rating for the Veteran's PFB from 30 percent to 0 percent, effective October 1, 2007, was proper; restoration of such rating (or an intermediate rating) is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.3, 4.14, 4.118, Diagnostic Codes (Codes) 7813-7806, 7800 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The duty to notify under the VCAA is triggered by the receipt of a claim.  However, in the case of a reduction, there has been no claim, and therefore the duty to notify under the VCAA does not apply.  The regulation governing reductions, 38 C.F.R. § 3.105(e), contains its own notice provisions and procedures. 

The Veteran was advised of the proposed reduction in the rating for his PFB by an October 2006 letter (with a copy of the October 2006 rating decision proposing the reduction attached).  The October 2006 rating decision proposed reducing the rating to 0 percent because a September 2006 routine future VA (fee basis) examination showed improvement in his condition (i.e. no active rash on physical examination).  The Veteran subsequently testified at a hearing before a decision review officer in February 2007 and reported for another VA fee basis examination in March 2007.  The July 2007 rating decision that implemented the reduction included consideration of the Veteran's hearing testimony, September 2006 and March 2007 VA examination reports and VA treatment records, and implemented the reduction to 0 percent, effective October 1, 2007, on the basis that the Veteran's PFB did not meet the criteria for a compensable rating.  The due process protections afforded under 38 C.F.R. § 3.105(e) are satisfied.  It is not alleged that notice in this case was inadequate  

The Veteran's pertinent treatment records have been secured.  He was afforded VA examinations in connection with his PFB claim in September 2006, March 2007, and (pursuant to the September 2010 Board remand) October 2010.  Those examinations are adequate for rating purposes (as the examiners considered the reported history of the Veteran and conducted thorough examinations, noting all findings necessary for consideration of the claim) and the October 2010 examiantion is compliant with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria

Initially, the Board notes that all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

When an unlisted condition is encountered, it should be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

As this is an appeal from the initial rating assigned with a grant of service connection, "separate ratings can be assigned for separate periods of time based on facts found."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Board finds that staged ratings are not warranted as the Veteran's symptoms have not varied significantly during the appeal period (i.e. since the October 1, 2007 effective date of the reduced, 0 percent, rating.)

Certain due process provisions apply where a reduction in the rating for a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments currently being made:  A rating proposing the reduction must be prepared, setting forth all the material facts and reasons, and the Veteran must be notified of the contemplated action and furnished detailed reasons for the action.  He must be provided 60 days to respond with evidence/argument why the reduction should not take place.  If additional evidence [i.e., contraindicating the reduction] is not received, final rating action [implementing the reduction] will be taken, and the award will be reduced effective the last day of the month in which a 60-day period from the date of notice to the Veteran of the final action [rating implementing the reduction] expires.  38 C.F.R. § 3.105(e) (2011). 

There are also regulatory provisions regarding stabilization of ratings that have been in effect for long periods (5 years or more).  See 38 C.F.R. § 3.344.  Those provisions do not apply in the instant case, as the proposal to reduce the rating was made before the 30 percent rating had been in effect for 5 years.  38 C.F.R. § 3.344(c).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The criteria for rating skin disabilities were revised, effective October 23, 2008.  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the revised criteria.  The Veteran has not requested such review, and his claim was received prior to October 23, 2008.  Regardless, the schedular criteria applicable in the instant case, 38 C.F.R. § 4.118, Codes 7813-7806 and 7800 have remained unchanged. 

The specific diagnosis of pseudofolliculitis barbae does not have its own diagnostic code; it is rated by analogy under Code 7813 (for dermatophytosis of the beard area), which provides for rating as disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805), or dermatitis (7806), depending upon the predominant disability.  The RO has determined that the predominant disability is akin to dermatitis (7806) and evaluated the Veteran's pseudofolliculitis barbae as such.  See 38 C.F.R. § 4.20. 

Code 7806 provides for rating dermatitis or eczema based on the precentage of the entire body or exposed areas affected or systemic therapy.  38 C.F.R. § 4.118.  Significantly here, the Veteran also has service-connected eczematous dermatitis (including of the head and neck) which is assigned a 60 percent (maximum) rating based on involvement of more than 40 percent of the entire body or more than 40 percent of exposed body areas.  Another separate rating for PFB under Codes 7813-7806 would be inappropriate, as the same manifestations would be rated twice based on the same criteria (which would violate the 38 C.F.R. § 4.14 prohibition against pyramiding).  

Code 7806 also provides that, alternatively, the disorder may be rated as disfigurement of the head, face, or neck under Code 7800, which provides for a compensable (at least 10 percent) rating when the disability is manifested by at least one of eight listed characteristics of disfigurement.  38 C.F.R. § 4.118.  [When a characteristic of disfigurement is not shown, a 0 percent rating is to be assigned.  38 C.F.R. § 4.31.]  The eight characteristics of disfigurement are: scar five or more inches (13 or more centimeters) in length; scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Code 7800, Note (1).  [A rating under Code 7800 separate from a rating under Code 7806 does not violate the provisions of § 4.14 because separate and distinct criteria/manifestations are considered under these two codes.]

Factual Background

A September 2005 rating decision awarded the Veteran service connection for chronic pseudofolliculitis barbae, face (claimed as skin problem), rated 30 percent under Codes 7813-7806, effective July 1, 2005 (based on a finding of involvement of 23 percent of exposed areas).  The rating decision advised the Veteran of the criteria for rating pseudofolliculitis barbae, that such rating is not considered permanent, and the assigned evaluation is subject to review examination since there was likelihood of improvement.  A copy of the rating decision was attached to the letter which advised the Veteran of the award.  As is noted above, this appeal is from a rating decision that implemented a proposed reduction in the rating to 0 percent.

On September 2006 VA fee basis examination to evaluate the veteran's skin, including PFB, he complained of burning and itching associated with shaving, crusting, or shedding.  He reported using topical creams and that he had no functional impairment.  Examination of the skin found a confluent macular keratotic hypopigmented papular rash involving the extensive areas of the upper extremities, elbow, hands, and posterior neck.  Antecubital or popliteal rash was noted; there were no scars, ulceration, exfoliation, or crusting.  Exposed area involvement was estimated to be 10 percent of the hands and 10 percent of the neck (0 percent of the elbows due to the Veteran's shirt).  Whole body involvement was estimated to be 20 percent.  There was no tissue loss, induration, abnormal texture, or limitation of motion.  The examiner noted the Veteran's subjective complaints of itching, crusting, burning, and shedding after shaving.  The objective finding was that there was no active rash detected on physical examination.  The diagnoses included recurring PFB.  

An October 2006 rating decision, mailed to the Veteran with a cover letter that same month, proposed to reduce the rating for PFB from 30 to 0 percent based on the September 2006 review examination which produced a diagnosis of PFB related to shaving, but found no active rash or other lesions on the face.  

A later October 2006 emergency treatment report notes that the Veteran had diffuse dry skin with some lichenification/fish scale appearance on the face, neck, thorax (with some excoriations on neck), arms and legs (greatest degree on lower legs.)  

A November 2006 dermatology consultation report notes that on physical examination, the Veteran "is noted to have some folliculitis barbae afffecting the beard area today as well."  The assessments included pseudofolliculitis barbae, affecting the face.  

At the February 2007 DRO hearing, the Veteran testified that there are days when his PFB is worse than other days, he reported that he sometimes has to "pull at the hair because it is so bad," and it "warts up underneath there real bad."  He reported that he uses medication to help relieve the pain and itch.  He asserted that he did not have improvement in his PFB from June 2005 to September 2006.  

The March 2007 VA fee basis examination report notes that the Veteran reported a rash on his head, face, hands and neck and that he used cortical steroid cream and other topical treatments including bath oils.  Regarding pseudofolliculitis barbae, he reported that shaving exposed a rash on his face with oozing yellow exudate, itching, crusting, ulcer formation, and shedding throughout his face and neck area.  He reported no functional impairment but complained of pain and burning during flare-ups of the rash.  Examination of the skin revealed a periumbilical scar (unrelated to the present claim) and no acne, chloracne, alopecia, or hyperhydrosis.  There was an "eczematoid rash, hyperpigmented, macular, papular rash, no pustules, vesicles, or bulla, was confluent with normal skin located in the head, neck and arms, anterior trunk, and posterior trunk."  There was no ulceration, exfoliation, crusting, tissue loss, induration, or inflexibility.  The diagnosis, in pertinent part, was "no active rash on the face consistent with pseudofolliculitis barbae".  
The March 2007 examiner described in detail the extent and locations of the eczematoid dermatitis, tinea pedis, and onychomycosis entities that are not at issue herein.  

A June 2007 dermatology consultation report notes that the Veteran was last seen in November 2006 when he was noted to have "significant widespread probable atopic dermatitis with severe xeroses, which affect most of the surface area of the body from the neck to the feet; and he indeed also has lesions of the beard area appearing to be pseudofolliculitis barbae."  The Veteran reported that there has been no change and his problem is not seasonal.  

A July 2007 rating decision considered the Veteran's DRO hearing testimony and VA treatment records and examination reports and implemented the reduction because there was no active rash on the face consistent with PFB.  The rating decision also noted that an eczematoid rash involving the head and neck was shown on examination and was considered in the continuation of the 60 percent rating for eczematous dermatitis (because there was evidence of dermatitis or eczema involving more than 40 percent of the entire body or more than 40 percent of exposed body areas.)  The 30 percent rating for PFB was reduced to 0 percent, effective October 1, 2007, subsequent to the November 2006 and June 2007 clinical findings of PFB lesions (which were not fully described).  

In an August 2007 statement/notice of disagreement with the July 2007 rating decision/reduction, the Veteran stated that his VA treatment providers did not "understand why the compensation was reduced when there is photo evidence in the VA medical computer that shows the condition of my face."  [Notably, the photo evidence of the Veteran's face is dated in June 2005; thus, during a time when the 30 percent rating was in effect, and prior to the proposal to reduce the rating.]

On his November 2008 substantive appeal (VA Form 9), the Veteran claimed that his "face [had] not improved from the first claim of 30% and [his] face bleeds everyday."  

October 2010 VA skin examination report notes that the history of symptoms of the Veteran's PFB included "shaving pimples small with some burning with shaving.  The examiner specified "There is NO [emphasis in original] disfigurement of face or neck on my exam today."  The Veteran reported he self-treated by applying eucerin cream to the face after "once/week shaving".  The examiner reported examination findings of "small follicular pimples over 10% of skin area under his neck.  None are over 2mm in size and they are not draining any pus on today's visit.  He has a several day growth of normal appearing beard on today's exam.  Involves less than 5% exposed area and less than 5% total body area on today's exam."  The diagnosis was pseudofolliculitis barbae.  The examiner indicated that there was no additional comment because there was "no disfigurement and very small area."  

Analysis

Initially, the Board finds that the RO's processing of the reduction was substantially in compliance with the procedural requirements of 38 C.F.R. § 3.105(e) in reduction of the Veteran's disability evaluation.  He was advised that the reduction was because there was no active rash on the face consistent with PFB and the eczematoid rash involving the head and neck was, in part, the basis for the 60 percent rating for eczamatous dermatitis.  The reduction was made prospectively following the rating decision implementing the reduction, also in accordance with 38 C.F.R. § 3.105(e).

The analysis proceeds to consideration of whether or not the evidence regarding the manifestations of the Veteran's PFB supported a reduction from the 30 percent rating assigned.  

There are no examination findings or treatment records during the period under consideration, i.e., from the examination that led to the proposal to reduce the rating for the Veteran's PFB that show or suggest that the PFB has been manifested by symptoms warranting a 30  rating under Code 7800, i.e., by visible or palpable tissue loss and either gross distortion or asymmetry of a feature or paired set of features, or by two or three characteristics of disfigurement (outlined above).   Consequently, improvement from a condition warranting a 30 percent rating was shown, and the reduction was proper based on the factual evidence regarding the status of the PFB.   

The Board notes (as the Veteran was advised by the RO) that the examination and treatment record findings of a rash on the neck/beard that do not meet the criteria for a separate compensable rating under Code 7800 (for disfigurement) may not be assigned another (separate) rating under Code 7806 because those manifestations were already considered in the / 60 percent rating that is assigned for eczematous dermatitis (based on extent of involvement), and another rating based on the extent of involvement would violate the 38 C.F.R. § 4.14 prohibition against pyramiding.  

Next for consideration is whether or not an intermediate (10 percent) compensable rating may is warranted.  The record does not show that at any time during the evaluation period the PFB has been manifested by a characteristic of disfigurement (as outlined above); hence, the criteria for the minimum compensable (10 percent) rating under 7800 are not met, and a compensable rating is not warranted.  See 38 C.F.R. § 4.31. 

The Board has considered the Veteran's descriptions of his PFB symptoms.  However, he does not describe symptoms or impairment that meet criteria for a separate compensable rating under 38 C.F.R. § 4.118, Code 7800.  

The Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria considered (i.e., both for the 60 percent rating under Code 7806, and those under Code 7800 considered for entitlement to a separate rating), so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Finally, as the Veteran is employed fulltime as an operations officer (See October 2010 VA examination reports) and has not alleged unemployability due to his PFB, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

ORDER

The appeal challenging the reduction of the Veteran's rating for PFB from 30 percent to 0 percent and seeking restoration of such rating (or an intermediate compensable rating) is denied.


REMAND

The Board finds that further development is necessary in the matters of service connection for a bilateral foot disorder and for a right epididymis cyst.

On October 2010 VA genitourinary examination, it was noted that the Veteran reported he "developed right groin pain and treated in GA and can't remember what he was treated with.  Further evaluation in 2004 showed a benign epididymal cyst on right testicle."  The examiner noted she was unable to locate any notes specifically referring to pain in the Veteran's feet and right testicle and that he stated they were destroyed at the clinic he visited (i.e., in 2004) after 2 years.  Significantly, 2004 treatment records showing symptoms potentially related to "epididymal cyst on right testicle" would be evidence of related findings during service.  As the initial clinical evidence of a right epididymal cyst in the record is in the report of an August 2007 MRI, any such records would be pertinent (and perhaps critical) evidence in the matter, and must be sought.  Notably, the Veteran did not report having received such treatment in his May 2010 hearing testimony.  The Veteran provides no explanation as to why clinical records of medical treatment would have been destroyed after two years; there is the possibility that he is mistaken in his belief that they were indeed destroyed.  The time frame is sufficiently recent to suggest that they might be available.  While the October 2010 VA examiner offered a nexus opinion in this matter, if additional pertinent records are located there would be a more complete record to form the basis for a nexus opinion.  

It is also noteworthy that the VA foot examination in October 2010 (by the physician who conducted the urology examination) produced an opinion that, based on the Veteran's reports of "chronic 25 mile" marches, it was at least as likely as not that the mild degenerative changes in the feet noted on X-ray were related to the Veteran's service.  Inasmuch as the Veteran served as a supply specialist, and the record does not show any indication of duties/training requiring chronic 25 mile marches, further development regarding the nature of the Veteran's training and duties in service is necessary, after which another examination for a medical nexus opinion would be indicated.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for exhaustive development to ascertain the level of physical activity the Veteran participated in during his active duty service.  His training and military occupations should be outlined, and findings should be made regarding the extent of his marching, prolonged standing, and other rigorous activities in service (and specifically whether or not his duties/training in service would have included chronic 25 mile marches).  The findings should be outlined in a memorandum for the record. 

2.  The RO should ask the Veteran to identify the provider(s) of all treatment and/or evaluation he has received for foot disabilities and/or groin complaints, records of which are not already associated with the claims file, and to provide any releases necessary for VA to secure records of such private treatment and/or evaluation.  He must specifically identify whether the treatment he reported [to the 2010 VA examiner] he received in service for groin complaints in service in 2004 was at a service facility or from a private provider and identify where and when such treatment took place (if it was by a private provider, he must  provide a release for records of the treatment).  The RO should obtain complete records of all such treatment and evaluation from all sources identified by the Veteran.  If they are unavailable or cannot be located, the RO should verify the practice of destroying records after 2 years.  The Veteran should be notified if any specific records sought are not received pursuant to the RO's request and (unless it is verified that such records were indeed destroyed) reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  The RO should then arrange for the Veteran to be examined by a podiatrist or orthopedist to determine the presence, nature, and likely etiology of his current foot disability.  The examiner must review the Veteran's claims file in conjunction with the examination (to include this remand and the RO's findings regarding the Veteran's physical activities in service.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion that states the diagnosis(es) for the Veteran's current foot disability(ies), and as to each disability entity diagnosed indicates whether or not such is at least as likely as not (a 50% or better probability) related to his service/activities, complaints, injury noted therein.  The examiner must explain the rationale for the opinion given.  

4.  The RO should also arrange for the Veteran to be examined by a urologist to determine the likely etiology of his right epididymal cyst.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran's right epididymal cyst is at least as likely as not (a 50% or better probability) related to his service (to include as due to the vasectomy therein or related to any further groin complaints documented by the records sought above).  The examiner must explain the rationale for the opinion given, citing to the factual data that support it.  .

5.  The RO should then re-adjudicate these claims.  If either remains denied, the RO should issue an appropriate supplemental SOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


